Judgment, Supreme Court, New York County (Lewis Bart Stone, J.), rendered February 18, 2005, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the third degree and criminal possession of a weapon in the third degree, and sentencing him, as a second felony offender, to an aggregate term of 5 to 10 years, unanimously affirmed.
After consulting with counsel, defendant signed a valid written waiver of his right to appeal, and nothing in the subsequent plea proceedings undermined the waiver’s validity (see People v Ramos, 7 NY3d 737 [2006]). This waiver forecloses review of defendant’s suppression claim. Were we to find the waiver to be unenforceable, we would nevertheless affirm, finding that the court properly denied defendant’s suppression motion. Concur— Saxe, J.P, Nardelli, Gonzalez, Sweeny and Catterson, JJ.